ORDER

PER CURIAM.
AND NOW, this 11th day of October, 2012, the Application for Leave to File Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests a writ of mandamus directing the lower court to dispose of Petitioner’s pending filings, it is GRANTED. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner’s pending filings within 90 days of this order. In all other respects, the Petition for Writ of Mandamus and/or Extraordinary Relief is DENIED.